Title: From Thomas Jefferson to Robert Smith, 11 October 1806
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Washington Oct. 11. 06.
                        
                        Mr. Madison was to set out on Monday last, & is expected here to-day. we have some matters of considerable
                            interest for consultation on which we shall be glad to have your aid.   The death of mr Purviance has vacated an office of
                            value. my knolege of the personal worth of mr Nicholson & of his standing with the nation at large, could leave no
                            doubt in my mind as to the propriety of offering it to him, which I do by the present mail. it will give him more
                            emolument & more leisure than the office he now holds & therefore may be preferred by him; & to myself it is very
                            gratifying to give him this proof that no circumstances have changed my friendly dispositions towards him. Accept my
                            affectionate salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    